Citation Nr: 0734119	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  03-16 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for coronary artery disease (CAD).  

2.  Entitlement to a disability evaluation greater than 10 
percent for degenerative joint disease of the lumbar spine 
(hereafter "low back disability").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from June 1964 to August 1968, 
from June 1977 to September 1979, and from July 1982 to July 
1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran has since relocated, so the RO in 
Nashville, Tennessee, assumed jurisdiction over his case, and 
that office certified his appeal to the Board.  

The Board remanded this case in June 2004 for further 
development.  Claims for an increased evaluation for 
hypertension, an increased evaluation for glaucoma, and for 
service connection for a thoracic syrinx were remanded so the 
RO could issue a statement of the case (SOC).  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, where 
a notice of disagreement (NOD) is received by VA, 
the appellate process has commenced and the veteran is 
entitled to a SOC on the issue and opportunity to perfect the 
appeal by filing a timely substantive appeal (VA Form 9 or 
equivalent statement)).  The RO issued a SOC for these issues 
in September 2006, but the veteran did not perfect the appeal 
of these claims by then submitting a timely substantive 
appeal.  See 38 C.F.R. § 20.200 (2007).  Therefore, these 
additional claims are not before the Board.

In that same June 2004 decision, the Board granted service 
connection for supraventricular tachycardia, and after 
receiving the file back from the Board the RO assigned a 10 
percent evaluation for this disability in June 2005.  
The veteran did not appeal that initial rating or even the 
effective date for it.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (indicating he must separately appeal these 
downstream issues).  See, too, Fenderson v. West, 
12 Vet. App. 119 (1999) (discussing situations when the 
veteran timely appeals his initial rating, requiring that VA 
consider whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  Therefore, absent an appeal of these downstream 
issues, that claim has been resolved, so also not before the 
Board.

The Board also sees that, in an August 2007 statement, the 
veteran's representative argued the veteran can no longer 
work because of his post-traumatic stress disorder (PTSD), 
and therefore asked the RO to consider entitlement to a total 
disability rating based on individual unemployability (TDIU).  
This is an informal claim filed on the veteran's behalf, by 
his representative, and this issue is referred to the RO for 
appropriate development and adjudication.


FINDINGS OF FACT

1.  The evidence does not show that a workload of greater 
than 5 metabolic equivalents (METs), but not greater than 7 
METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope.  There also is no evidence of cardiac hypertrophy or 
dilatation.   

2.  The veteran has not had an incapacitating episode due to 
his low back disability.  The forward flexion of his 
thoracolumbar spine is not less than 60 degrees.  The 
combined range of motion of his thoracolumbar spine is not 
less than 120 degrees.  He does not have muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour.  

3.  On June 24, 2006, the veteran's ranges of motion on 
flexion and extension and associated spasm, pain on movement, 
and fatigue on movement indicated moderate low back 
disability.  




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for CAD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 
(DC) 7005 (2007).

2.  The criteria were not met prior to June 24, 2006, for a 
disability evaluation greater than 10 percent for the low 
back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DCs 5293 (effective prior to 
September 26, 2003); 5293 (effective from September 23, 2002, 
to September 26, 2003); 5243 (effective September 26, 2003).  

3.  Since June 24, 2006, however, the criteria have been met 
for a higher 20 percent evaluation, but no greater, for the 
low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DCs 5293 (effective prior 
to September 26, 2003); 5293 (effective from September 23, 
2002, to September 26, 2003); 5243 (effective September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in February 2002, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also sees the RO issued a VCAA notice letter prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The February 2002 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claims.  
Id. at 120-21.  However, the June 2006 VCAA follow-up letter 
did make this specific request, and the RO subsequently 
readjudicated the claims in the September and October 2006 
supplemental statements of the case (SSOCs), so the RO has 
ultimately provided all notice required by § 5103(a).  The 
Federal Circuit Court recently held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See, too, Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Therefore, any failure to make this 
specific request in the initial, February 2002, VCAA letter 
is non-prejudicial, harmless error.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007) (holding that any error in the 
provision of VCAA notice, concerning any element of a claim, 
is presumed prejudicial and must be rebutted by VA by showing 
the error was harmless).  See also Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); and 38 C.F.R. § 20.1102.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  And in any event, 
the Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
concluding nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error was harmless, as the Board also has in this 
case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  

Note as well that, in a September 2006 letter, the veteran 
received information concerning the disability rating and 
effective date elements of his claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and the reports 
of his VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
directives in the June 2004 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Increased Rating Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based as far as practical on the average 
impairment of earning capacity.  Individual disabilities 
are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.20 (2006).  



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, regardless of whether the 
veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

CAD

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Also, as already alluded to, if, as here, there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found; in 
other words., the rating may be "staged."  See Fenderson v. 
West, 12 Vet. App. at 125-26.

The veteran asserts that he is entitled to a higher rating 
for his service-connected CAD, currently evaluated as 10-
percent disabling under 38 C.F.R. § 4.104, DC 7005 for 
arteriosclerotic heart disease.

Under DC 7005, a 10 percent rating is warranted when a 
workload of greater than 7 METs, but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication is required.  A 30 percent 
evaluation is warranted when a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is evidence of 
cardio hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

The veteran underwent a VA cardiac examination in November 
2005.  He had an exercise tolerance test and exercised for 
nine minutes.  He tolerated a workload of 10.10 METs before 
stopping due to fatigue.  The physician concluded the test 
was clinically and electrocardiographically negative for 
exercise-induced myocardial ischemia.  The veteran had a 
blunted heart rate due to his medication regimen.  
The physician concluded the veteran had good exercise 
capacity.  He had an echocardiogram, which did not reveal 
cardio hypertrophy or dilatation.  

The veteran also had undergone a VA cardiac examination in 
August 2005, but he did not receive an exercise tolerance 
test or have any imaging tests.  

In July 2002, the veteran had a VA hypertension examination.  
The examiner noticed the veteran had mild CAD and took 
medication to manage its symptoms.  He had an echocardiogram, 
and the images of the left ventricle at rest were normal; 
there was no evidence of cardio hypertrophy or dilatation.  
He also had an exercise tolerance test and there was no 
workload abnormality detected.  

The findings from these medical evaluations indicate the 
veteran's exercise tolerance test results do not meet the 
requirements for a compensable rating under DC 7005.  In its 
September 2002 rating decision, the RO assigned a 10 percent 
evaluation for the veteran's CAD, nonetheless, because he 
required continuous medication.  None of the post-service 
medical evidence of record shows that a workload of greater 
than 5 METs but less than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope.  Additionally there is no 
electrocardiogram, echocardiogram, or x-ray evidence of 
cardio hypertrophy or dilatation.  The Board finds that the 
overall disability picture for the veteran's CAD does not 
more closely approximate the requirements for a higher 30 
percent rating.  Rather, the severity of his symptoms and 
objective clinical findings more correlate to a rating at the 
existing level of 10 percent, so this rating must remain in 
effect.  38 C.F.R. § 4.7.  And as the preponderance of the 
evidence against his claim, for the reasons and bases 
discussed, there is no reasonable doubt to resolve in his 
favor.  38 C.F.R. § 4.3.  

The veteran has not met the requirements for a higher 30 
percent rating at any time since the effective date of his 
award.  He has been, at most, 10-percent disabled on account 
of his CAD.  So the Board cannot "stage" his rating.  
See Fenderson, 12 Vet. App. at 125-26.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

Low Back Disability

Unlike a Fenderson situation, where an increase in an 
existing disability rating based upon established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran has a diagnosis of degenerative disc disease.  
Therefore, the rating criteria for intervertebral disc 
syndrome (IVDS) apply.  His claim was received in January 
2002.  During the course of his appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, DC 5293, effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. pt. 4).  Later, VA promulgated new regulations for 
the evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000.  See also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7-
2003.  The amendments mentioned to the low back disability 
rating criteria have established the effective dates without 
a provision for retroactive application.  Thus, the 
amendments may be applied as of, but not prior to, September 
23, 2002, and September 26, 2003, respectively.  

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome, DC 5243, to be evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

The Board sees the RO addressed both sets of amendments in 
its August 2006 SSOC.  Therefore, the Board may also consider 
these amendments without first determining whether doing so 
will be prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has evaluated the veteran's low back disorder under two 
Diagnostic Codes, 5293 and 5243.  Prior to September 23, 
2002, DC 5293, mild intervertebral disc syndrome warranted a 
10 percent evaluation and moderate intervertebral disc 
syndrome with recurring attacks a 20 percent evaluation.  
Severe intervertebral disc syndrome with recurring attacks 
and intermittent relief warranted a 40 percent evaluation.  
The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Also under the former DC 5293, "pronounced" intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc, with 
little intermittent relief, warranted a 60 percent 
evaluation.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under these revised standards, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of a least 2 
weeks but less than 4 weeks during the past 12 months.  These 
criteria are the same in the amendment effective September 
26, 2003.  

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2007).  There is no evidence of record 
indicating the veteran has ever had an incapacitating episode 
due to his low back disability.  Therefore, the Formula for 
Rating Intervertebral Disc Syndrome does not apply.  



Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 10 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or (2) when the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or (3) when there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or (4) there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is warranted when 
(1) forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees; or (2) the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or (3) there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran had a VA spine examination in June 2006.  He 
complained of chronic low back pain, inability to walk long 
distances, inability to maintain good posture, decreased 
ability to lift, and left lower extremity radiculopathy.  He 
reported daily flare-ups, fatigability, limitation of 
repetition, and lack of endurance.  He denied incapacitating 
episodes and bowel or bladder impairment.  

On objective physical examination, the veteran had a mild 
left lower extremity limp and paraspinal tenderness.  His 
forward flexion was to 70 degrees, extension to 10 degrees, 
left and right lateral flexion to 30 degrees to each side, 
and left and right lateral rotation also to 30 degrees to 
each side.  His combined range of motion was 200 degrees.  He 
had diffuse muscle spasm, pain on movement, and fatigue on 
movement.  He had no change in ranges of motion following 
repetitive exercises.  He had full motor strength in his 
lower extremities and had a normal sensory exam.  He had an 
MRI and it revealed degenerative disc disease from L1-L3.  

The veteran also had a VA spine examination in August 2005.  
He complained of low back pain with bilateral extremity 
radiculopathy, fatigability, limitation of repetition, and 
lack of endurance.  He reported no completely alleviating 
factors, but stated that aspirin and non-steroidal anti-
inflammatory drugs provided some relief.  He had normal 
posture and gait.  He had diffuse paraspinal tenderness.  
He had no pain or fatigability on movement.  His forward 
flexion was to 80 degrees, extension to 30 degrees, left and 
right lateral flexion to 30 degrees to each side, and left 
and right lateral rotation also to 30 degrees to each side.  
His combined ranged of motion was 230 degrees.  His ranges of 
motion did not change with repetition.  He had full motor 
strength in all muscle groups of his lower extremities.  The 
diagnosis was degenerative disc disease.  

During a prior VA joints examination in June 2002, the 
veteran complained of chronic back pain, which was aggravated 
by extended periods of weight bearing, squatting, or 
climbing.  He did not complain of radiation to his lower 
extremities or bowel or bladder dysfunction.  

Upon examination, the veteran walked with no apparent 
difficulty.  He could stand erect.  There was no tenderness 
or spasm of the back.  He had 85 degrees of forward flexion, 
30 degrees of extension, right lateral bending of 20 degrees, 
and left lateral bending of 15 degrees.  He had pain on 
extremes of motion.  X-rays revealed degenerative changes at 
L1-L3 and osteoarthritis from L1-L5.  

The ranges of motion shown during these several VA 
examinations do not meet the requirements for a higher 20 
percent evaluation under the amended criteria.  However, in 
June 2006, the veteran's forward flexion was to 70 degrees 
(normal being to 90 degrees, so a 20-degree loss) and his 
extension to 10 degrees (normal to 30 degrees, so another 20-
degree loss), for a total 40-degree loss of range of motion.  
See 38 C.F.R. § 4.71a, Plate V.  His ranges of motion in 
June 2006 were noticeably worse than those recorded at his 
previous VA examinations - which showed, at most, a mild 
disability.  Additionally, he had spasm, pain on movement, 
and fatigue on movement.  The Board finds that the ranges of 
motion recorded at the June 2006 VA spine examination, 
combined with the spasm, pain and fatigue on movement, are 
more indicative of a moderate (than just mild) low back 
disability under the previous rating criteria in DC 5293.  So 
as of June 24, 2006, the date of his VA spine examination, he 
is entitled to a higher 20 percent rating - especially 
resolving all reasonable doubt in his favor.  38 C.F.R. 
§§ 4.3, 4.7.

The veteran is not, however, entitled to an even higher 40 
percent evaluation under either the prior or amended rating 
criteria.  The evidence does not show severe limitation of 
motion or that he only receives intermittent relief from his 
disability.  38 C.F.R. § 4.71a (2003).  He walked without the 
use of assistive devices and has full motor strength and a 
normal sensory examination.  His June 2006 VA spine 
examination, as mentioned, noted pain and fatigue on 
movement.  But his ranges of motion did not resultantly 
decrease even on repetitive testing, and the examiner did not 
make a finding of functional loss due to pain.  So the 
veteran is not entitled to a rating higher than 20 percent 
even considering the DeLuca factors.  



Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  See, too, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for an initial disability evaluation higher than 10 
percent for CAD is denied.  

A disability evaluation greater than 10 percent for a low 
back disability prior to June 24, 2006, is denied.  

However, a higher 20 percent evaluation, but no greater, is 
granted for the low back disability effective June 24, 2006, 
subject to the laws and regulations governing the payment of 
VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


